        Case 1:15-cv-14137-DJC Document 221 Filed 11/26/18 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
ORLANDO O. RILEY,                   )
            Plaintiff               )
                                    )
v.                                  )
                                    )
MASSACHUSETTS DEPARTMENT            )              Civil Action No.: 1:15-CV-14137-DJC
 OF STATE POLICE,                   )
            Defendant               )
____________________________________)


           PROPOSED VOIR DIRE QUESTIONS FOR THE JURY VENIRE

   1. Has anyone previously been involved in a court case as a party, witness or juror, or had
      any other involvement in the legal system? How did your involvement in that case affect
      you? Was there anything about your experience in that case that would make it difficult
      for you to serve on this jury?

   2. Do you believe jury service is a waste of your time? Would your views affect your
      ability to listen carefully and thoughtfully to the evidence?

   3. This case involves police officers on both sides of the case. Have you or anyone close to
      you had any experience with police officers that could affect your views about this case?
      Please explain. Specifically, this case involves members of the Massachusetts State
      Police and the New Bedford Police Department. Have you or anyone close to you had
      any experience with either department that could affect your views about this case?
      Please explain.

   4. This case involves a claim that an employer rejected a job applicant because of his race.
      Have you had experience hiring or considering or investigating job applicants? Please
      explain. Could that experience affect your views about this case?

   5. Have you or anyone close to you ever been in a management, supervisor or investigator
      position? Please explain. Could that experience affect your views about this case? Is
      there any chance you would be more likely to believe witnesses who are investigators,
      managers or supervisors?

   6. One of the primary witnesses in this case serves as a ranking officer in the National
      Guard. Have you or anyone close to your served in the military? Is there any chance you
      would be more likely to believe a witness who is a ranking military officer?
        Case 1:15-cv-14137-DJC Document 221 Filed 11/26/18 Page 2 of 3



   7. As an investigator, manager or supervisor, have any of your decisions ever been subject
      to a complaint or lawsuit? Please explain. Could that experience affect your views about
      this case?

   8. Have you or anyone close to you ever worked in Human Resources or Personnel? Could
      that experience affect your views about this case?

   9. This case involves a government application form and whether a job applicant should
      have been disqualified because of how he completed that form. Do you or anyone close
      to you have experience with completing government forms or application forms that
      could affect your views about this case?

   10. Have you or anyone close to you ever been accused of racism or discrimination, or been
       put in a difficult situation where race was an issue? Could that affect your views about
       this case?

   11. Some people think that there are too many lawsuits over discrimination being filed these
       days. Do you agree? Please explain.

   12. If the job applicant bringing this case proves he was discriminated against, and also
       proves he experienced emotional injuries as a result, the jury would be asked to award
       him money for his emotional injuries. Some people think an employer should not be
       required to pay for an applicant’s emotional injuries. Would you have any difficulty in
       awarding money damages for emotional injuries?



                                            Respectfully submitted,

                                            PLAINTIFF
                                            Orlando Riley

                                            By his attorneys,

                                            /s/ Ellen J. Messing
                                            Ellen J. Messing
                                            BBO No. 343960
                                            emessing@mrwemploymentlaw.com
                                            James S. Weliky
                                            BBO No. 631066
                                            jweliky@mrwemploymentlaw.com
                                            Messing, Rudavsky & Weliky, P.C.
                                            50 Congress St., 1000
                                            Boston, MA 02109
Dated: November 8, 2018                     (617) 742-0004



                                               2
         Case 1:15-cv-14137-DJC Document 221 Filed 11/26/18 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I, Ellen J. Messing, hereby certify that this document, filed through the ECF system, will
be sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered participants, on
November 8, 2018.

                                               /s/ Ellen J. Messing
Dated: November 8, 2018




                                                  3
